Citation Nr: 9919294	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984 and active duty for training from November 1990 
to April 1991.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1994, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for asthma.  The veteran 
subsequently perfected an appeal of that decision.

In a July 1997 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Asthma is reasonably shown to have had its origins during 
the veteran's period of active service.


CONCLUSION OF LAW

Asthma is shown to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat.  Accordingly, this 
provision does not apply to him.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Active military service 
includes active duty, any period of active duty training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  In determining whether service connection is 
warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
making this determination, the veteran is entitled to the 
benefit of all reasonable doubt arising from the evidence.  
38 C.F.R. § 3.102 (1998).

The veteran contends that his asthma started in 1983 while he 
was stationed in the desert in California.  He states that it 
continued in 1984 until he relocated out of the area.  
Private medical evidence of record shows that the veteran was 
first treated after discharge in May 1986 for asthma, and was 
treated from May 1986 through January 1994.  In the May 1986 
treatment notes, the veteran indicated that he had asthma as 
a child, which cleared up, and recurred in service.  On a 
medical examination report for an employment examination in 
June 1992, the examiner reported that the veteran had 
episodic asthma since 1984 with infrequent attacks occurring 
approximately 2-3 times a year and no chronic medication.  At 
a February 1993 VA general medical examination the veteran 
reported that he had asthma when the weather changed once or 
twice a year, which started when he was in the Army in 1983 
during assignment to Fort Irwin, California.  The examiner 
diagnosed bronchial asthma since 1983, by history.  

Given this evidence, the Board finds that the veteran has 
presented a well-grounded claim.  His statements regarding 
the onset of his asthma are presumed credible, and his 
allegations concerning the continuity of symptomatology and 
recurrence from 1983, in-service, to his first documented 
treatment in May 1986, are competent evidence of a nexus 
under Savage.  Moreover, the private medical records indicate 
the current presence of asthma treated with inhalers.  

In the present case, the National Personnel Records Center 
(NPRC) has reported that the veteran's service medical 
records are unavailable.  In cases where a veteran's service 
records are presumed destroyed the duty to assist includes 
the obligation to search for alternate medical records.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In the 
present case, the RO has requested that the veteran provide 
the names of any medical facilities, private, military or VA, 
which have treated the veteran before, during and after 
service.  Additionally, the veteran was informed that he 
could submit lay statements to corroborate his assertions of 
the in-service onset of his asthma.  Finally, the RO 
scheduled the veteran for a pulmonary examination for 
compensation purposes in July 1998 and March 1999, although 
the veteran failed to report for either examination.  
Moreover, since the claims file indicates that the veteran 
has had service in the United States Army Reserves or 
National Guard, the RO attempted to obtain additional service 
medical records from the Office of the Adjutant General, but 
this office indicated that they had no records for the 
veteran.  Given these efforts, the Board finds that the RO 
has taken all reasonable steps to obtain the veteran's 
service medical records and to develop the record on behalf 
of the veteran, and the duty to assist is satisfied.

As noted previously, entitlement to service connection 
requires three elements, because the medical evidence of 
record establishes that the veteran has a current disability 
of asthma treated with medication and occurring 2 to 3 times 
a year, this element is satisfied.  

With regard to the in-service incurrence of asthma, a review 
of the record indicates that this element is also met.  The 
veteran's November 1979 induction examination report is one 
of the few service medical records available.  It shows no 
respiratory disorders and notes that the veteran's chest and 
lungs are normal.  Although there is a May 1986 post-service 
notation indicating that the veteran reported having asthma 
as a child, this statement also indicates that the asthma 
cleared up, and it does not constitute clear and unmistakable 
evidence sufficient to rebut the presumption of soundness all 
veteran's have upon entry into service.  38 C.F.R. § 3.304(b) 
(1998); Bagby v. Derwinski,1 Vet. App. 225, 227 (1991).  
Therefore, the Board finds that the veteran was sound at 
entry and that aggravation of a pre-existing condition is not 
at issue.  As for the evidence of in-service incurrence, the 
veteran has repeatedly stated that he had a bout of asthma in 
service in 1983 and 1984.  This statement is confirmed by 
notations in private treatment records in May 1986 and June 
1992 wherein the veteran reports that his asthma began in 
service in 1983.  These statement are particularly credible 
as they were made outside of any claim for compensation, and 
the 1986 statement is proximate to service.  Additionally, 
asthma symptomatology, such as shortness of breath and 
wheezing, is such that it is observable by a lay person 
without requiring expert medical identification.  Therefore, 
the veteran is competent to assert that he had asthma in 
service absent service medical records documenting such a 
disorder.  

Having found that the veteran has established a current 
disability and the in-service incurrence of asthma, the 
question now turns to whether or not there is evidence of a 
relationship between the two.  As noted above, several 
clinical notations, both private and VA, indicate that the 
veteran has had asthma since service, thus providing the 
medical evidence necessary to establish a causal nexus 
between the appellant's in-service asthma and his post-
service diagnosis.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  Although the connection was based on history 
provided by the veteran, we find the veteran's statements to 
be credible.  In this regard, the veteran's assertions of 
asthma in service were made proximate to service, and there 
is no other evidence which would tend to dispute the 
veteran's statements.  Moreover, "symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology," and the veteran has maintained that his 
symptoms have been continuous since 1983-84.  Id.  While the 
lack of evidence of treatment from discharge to 1986 may bear 
on the credibility of the evidence, id., in this case, the 
veteran's asthma was episodic, only occurring 2-3 times a 
year, and seeking medical attention may not have been a 
priority.  Consequently, given the evidence of record, and 
providing the veteran with the benefit of all reasonable 
doubt, the Board finds that a competent nexus between his 
period of active service and his asthma, as diagnosed in May 
1986, has been established.  Accordingly, the veteran's claim 
of entitlement to service connection for asthma is granted. 

ORDER

Entitlement to service connection for asthma is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

